Citation Nr: 1046597	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-17 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from May 1953 to March 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2005 rating decision in which the RO, inter alia, 
denied a TDIU.  In December 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
May 2006, and the Veteran filed a substantive appeal (in a 
written statement accepted in lieu of a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in June 2006.

In October 2008, a Deputy Vice chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).

In December 2008, the Board denied the Veteran's claim for a 
TDIU.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2009 Order, the Court granted a joint motion filed by 
representatives of both parties, vacating the Board's December 
2008 decision, and remanding the matter to the Board for further 
proceedings consistent with the joint motion.

In November 2009, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence, consistent with the joint motion.  After partially 
completing the requested development, the RO continued to deny 
the claim (as reflected in a July 2010 supplemental SOC (SSOC)) 
and returned the matter on appeal to the Board for further 
appellate consideration.

In October 2010, the Board again remanded the Veteran's claim to 
the RO for further action, to include additional development of 
the evidence.  However, prior to any RO action taken on the 
claim, the claims file was returned to the Board, along with a 
document indicating that the claims file was sent to the 
incorrect RO.  In November 2010, the Board sent a letter to the 
Veteran and his attorney informing them that the case had been 
returned to the Board's docket. 

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in September 2009, the 
Veteran granted a power-of-attorney in favor of private attorney 
Robert V. Chisholm.  The Veteran's current attorney has submitted 
written argument on his behalf.  The Board recognizes the change 
in representation.

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

In the October 2010 remand, the Board found that further RO 
action on the claim on appeal is warranted, even though it would, 
regrettably, further delay an appellate decision on this matter.  
As the matter has been returned to the Board with no RO action 
taken on the claim, the Board finds that the action described in 
the October 2010 remand-and again described here-is warranted.   

In this case, service connection is in effect for residuals of a 
back injury, lower spine (rated as 40 percent disabling), 
degenerative joint disease of the cervical spine (rated as 40 
percent disabling), degenerative joint disease of the right hip 
(rated as 40 percent disabling) and laceration scar, neck (rated 
as noncompensably disabling),;the Veteran's combined rating is 70 
percent.  Hence, he meets the objective, minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for consideration 
of a schedular TDIU.  The remaining question, then, is whether 
the Veteran's service-connected disability(ies) render him 
unemployable.

In the August 2009 joint motion, the parties indicated that, due 
particularly to X-ray evidence of a worsening of the Veteran's 
back condition since 2004, the Board should "order an 
examination that properly considers the effects of [the 
Veteran's] service-connected conditions on his employability."  
Joint Motion, p. 2.

In its November 2009 remand, the Board noted that, in an October 
2009 letter, a vocational consultant reported that the Veteran 
worked as an elementary school principal until 1993 when he 
retired at age 59, that the Veteran then attempted to return to 
work in June 2003 at the age of 70, but was unable to work due to 
his pain and had to settle for a seasonal, part-time parking lot 
attendant's position, and that, in September 2009, the Veteran 
quit this position due to his back, hip and neck pain.  The 
consultant also concluded that the Veteran had not been able to 
secure or follow any substantial occupation from May 2003 through 
the present due solely to his service-connected pain and related 
orthopedic limitations.

The Board's November 2009 remand included an instruction that the 
Veteran should be afforded a VA examination, and that the 
examining physician should provide a medical opinion as to 
whether it is at least as likely as not that-notwithstanding the 
Veteran's age or any impairment from nonservice-connected 
disability/ies-the Veteran's service-connected physical 
disabilities (residuals of a back injury of the lower spine, 
degenerative joint disease of the cervical spine, degenerative 
joint disease of the right hip, and/or laceration scar of the 
neck), either individually or in concert, render(s) him unable to 
obtain or retain substantially gainful employment.  In rendering 
the requested opinion, the examiner was asked to set forth the 
complete rationale for the opinion provided.

The Veteran was afforded a VA examination in April 2010.  In the 
report of that examination, the examining physician stated that 
it is less likely than not that residuals of a back injury of the 
lower spine, degenerative joint disease of the cervical spine, 
degenerative joint disease of the right hip, and/or laceration 
scar of the neck either individually or in concert, render him 
unable to obtain or retain substantially gainful employment.  The 
examiner further stated that "[t]his was also the opinion of 
previous examiners."  However, the examiner's opinion provides 
no rationale whatsoever to support this opinion.  The opinion is 
therefore inadequate as medical evidence to support a decision on 
the instant claim.

The Board is bound by the findings contained in the joint motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, and 
therefore, Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim).  Moreover, 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not include an adequate medical 
opinion consistent with the parties' directives in the joint 
motion, the Board finds that additional corrective action to 
obtain the required medical opinion is necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should forward the claims file to the 
physician who provided the April 2010 VA examination and medical 
opinion for an addendum opinion with a complete rationale for the 
opinion provided.  In providing a rationale for such opinion, the 
examiner should specifically discuss the October 2009 letter of 
the vocational consultant.  The RO should only arrange for 
further examination of the Veteran if the April 2010 VA examiner 
is unavailable, or if further examination of the Veteran is 
deemed necessary.

The Veteran is hereby advised that, if an examination is deemed 
necessary, failure to report to the scheduled examination, 
without good cause, shall result in denial of the claim for a 
TDIU (which is considered a claim for increase).  See 38 C.F.R. 
§ 3.655(b) (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report to any scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) of 
the date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for any addendum opinion or further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  In this regard, the 
Board notes that the claims file reflects that the Veteran has 
been receiving treatment at the VA Medical Center (VAMC) in 
Bedford, Massachusetts, and currently includes outpatient 
treatment records from that facility, dated from May 2002 to 
March 2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain from the Bedford VAMC 
all outstanding records pertaining to evaluation and/or treatment 
of the Veteran since March 2009, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the physician is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  The 
RO should ensure that its letter to the Veteran meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-particularly as regards VA's assignment of 
effective dates-as appropriate. 

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the Bedford VAMC 
all outstanding pertinent records of evaluation 
and/or treatment of the Veteran, since March 
2006.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the Veteran and 
his attorney a letter requesting that the 
Veteran provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.  

The RO should ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards VA's assignment 
of effective dates, as appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and his attorney of the records that 
were not obtained, explain the efforts taken to 
obtain them, and describe further action to be 
taken.

4.  After all records and/or responses received 
from each contacted entity have been associated 
with the claims file, the Veteran's entire 
claims file should be forwarded to the 
physician who examined the Veteran in April 
2010 for an addendum opinion.

The physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether, 
without regard to the Veteran's age or 
impairment due to nonservice-connected 
disability, it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities-residuals of a back 
injury of the lower spine, degenerative joint 
disease of the cervical spine, degenerative 
joint disease of the right hip, and/or 
laceration scar of the neck-either 
individually or in concert, render(s) him 
unable to obtain or retain substantially 
gainful employment.
	
If the prior examiner is not available, or is 
unable to provide the requested opinion without 
examining the Veteran, the RO should arrange for 
the Veteran to undergo VA examination, by an 
appropriate physician, to obtain an opinion 
responsive to the question above.  The entire 
claims file, to include complete copy of the 
REMAND, must be made available to the 
physician designated to examine the Veteran, 
and the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  .

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the October 2009 letter of the 
vocational consultant.  

The physician should set forth all examination 
findings (if any), along with complete 
rationale for the conclusion reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, the RO should readjudicate 
the claim for a TDIU.  If the Veteran fails to 
report to any scheduled examination, in 
adjudicating the claim for a TDIU, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the RO 
should consider the claim in light of all 
pertinent evidence (to include all evidence 
added to the record since the RO's last 
adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran and 
his attorney an appropriate SSOC that includes 
clear reasons and bases for all determinations, 
and afford them the appropriate time period for 
response before the claims file is returned to 
the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



